Exhibit 10(oo)

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Agreement, dated as of January 17, 2006, by and between Louis Koskovolis
(the “Executive”) and Six Flags, Inc., a Delaware corporation (the “Company”).

 

WITNESSETH

 

WHEREAS, the Company has offered Executive, and Executive has accepted,
employment on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and Executive wish to set forth such terms and conditions
in a binding written agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 


1.             TERM OF EMPLOYMENT. EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL
BEGIN ON JANUARY 23, 2006 (THE “EFFECTIVE DATE”) AND END ON THE FOURTH
ANNIVERSARY THEREOF (THE “TERM”), SUBJECT TO EARLIER TERMINATION IN ACCORDANCE
WITH SECTION 4 HEREOF.


 


2.             POSITION, DUTIES AND LOCATION.


 


(A)           POSITION. BEGINNING ON THE EFFECTIVE DATE, EXECUTIVE SHALL SERVE
AS THE EXECUTIVE VICE PRESIDENT, CORPORATE ALLIANCES OF THE COMPANY, WITH THE
DUTIES AND RESPONSIBILITIES CUSTOMARILY ASSIGNED TO SUCH POSITION AND SUCH OTHER
DUTIES AS MAY REASONABLY BE ASSIGNED TO EXECUTIVE FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER CONSISTENT WITH SUCH POSITION. THE EXECUTIVE SHALL AT ALL
TIMES REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER.


 


(B)           DUTIES. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY ALL HIS BUSINESS ATTENTION AND TIME TO THE DUTIES
REASONABLY ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER CONSISTENT WITH
EXECUTIVE’S POSITION AND SHALL USE HIS REASONABLE BEST EFFORTS TO CARRY OUT SUCH
DUTIES FAITHFULLY AND EFFICIENTLY.


 


(C)           LOCATION. EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT SHALL BE
LOCATED IN NEW YORK, NEW YORK; PROVIDED THAT EXECUTIVE WILL TRAVEL AND RENDER
SERVICES AT SUCH LOCATIONS AS MAY REASONABLY BE REQUIRED BY HIS DUTIES
HEREUNDER.


 


3.             COMPENSATION.


 


(A)           BASE SALARY. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL RECEIVE A BASE SALARY (THE “BASE SALARY”) AT AN ANNUAL RATE OF $650,000 
BASE SALARY SHALL BE PAID AT SUCH TIMES AND IN SUCH INSTALLMENTS AS THE COMPANY
CUSTOMARILY PAYS THE BASE SALARIES OF ITS EMPLOYEES. THE BASE SALARY MAY BE
INCREASED, BUT NOT BE REDUCED, IN THE


 

--------------------------------------------------------------------------------


 


DISCRETION OF THE COMPANY, AND THE TERM “BASE SALARY” SHALL THEREAFTER REFER TO
THE BASE SALARY AS SO INCREASED.


 


(B)           ANNUAL BONUS. DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE
SHALL BE PAID AN ANNUAL BONUS IN THE DISCRETION OF THE COMPANY; PROVIDED THAT IN
NO EVENT WILL EXECUTIVE’S ANNUAL BONUS BE LESS THAN $200,000 FOR FISCAL YEAR
2006 AND $250,000 THEREAFTER.


 


(C)           SIGNING BONUS.     AT THE EFFECTIVE DATE, EXECUTIVE SHALL RECEIVE
A SIGNING BONUS IN THE AMOUNT OF $50,000. .


 


(D)           EQUITY AWARDS. AS SOON AS PRACTICABLE FOLLOWING EXECUTIVE’S
EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL GRANT EXECUTIVE AN OPTION TO
PURCHASE 200,000 SHARES OF ITS COMMON STOCK (THE “OPTION”) UNDER THE COMPANY’S
APPLICABLE STOCK OPTION AND INCENTIVE PLAN (THE “PLAN”). THE PER SHARE EXERCISE
PRICE OF THE OPTION SHALL BE THE FAIR MARKET VALUE (AS DETERMINED UNDER THE
PLAN) OF THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT. SUBJECT TO EXECUTIVE’S
CONTINUING EMPLOYMENT WITH THE COMPANY AND THE PROVISIONS OF SECTION 4(B), THE
OPTION SHALL VEST 20% ON THE DATE OF GRANT AND THE REMAINDER SHALL VEST IN FOUR
EQUAL INSTALLMENTS ON THE FIRST FOUR ANNIVERSARIES OF THE EFFECTIVE DATE. IN THE
EVENT OF STOCK SPLIT, STOCK DIVIDEND, SHARE COMBINATION, EXCHANGE OF SHARES,
RECAPITALIZATION, MERGER, CONSOLIDATION, REORGANIZATION, LIQUIDATION OR OTHER
COMPARABLE CHANGES OR TRANSACTIONS OF OR BY THE COMPANY, AN APPROPRIATE
ADJUSTMENT TO THE NUMBER AND/OR TYPE OF SHARES INTO WHICH THE OPTION IS
EXERCISABLE SHALL BE MADE TO GIVE PROPER EFFECT TO SUCH EVENT.


 


(E)           BENEFITS. DURING HIS EMPLOYMENT WITH THE COMPANY, THE COMPANY
SHALL PROVIDE, AND THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN OR RECEIVE
BENEFITS UNDER ANY PENSION PLAN, PROFIT SHARING PLAN, STOCK OPTION PLAN, STOCK
PURCHASE PLAN OR ARRANGEMENT, HEALTH AND ACCIDENT PLAN OR ANY OTHER EMPLOYEE
BENEFIT PLAN OR ARRANGEMENT MADE AVAILABLE NOW OR IN THE FUTURE TO EXECUTIVES OF
THE COMPANY; PROVIDED EXECUTIVE COMPLIES WITH THE CONDITIONS ATTENDANT WITH
COVERAGE UNDER SUCH PLANS OR ARRANGEMENTS. NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED TO REQUIRE THE COMPANY TO ESTABLISH ANY PLAN OR ARRANGEMENT NOT IN
EXISTENCE ON THE DATE HEREOF OR TO PREVENT THE COMPANY FROM MODIFYING OR
TERMINATING ANY PLAN OR ARRANGEMENT IN EXISTENCE ON THE DATE HEREOF. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXECUTIVE SHALL BE ENTITLED TO NO LESS
THAN FOUR WEEKS OF PAID VACATION PER CALENDAR YEAR.


 


(E)           PERQUISITES; EXPENSES. DURING HIS EMPLOYMENT WITH THE COMPANY,
EXECUTIVE SHALL BE ENTITLED TO (I) PERQUISITES ON THE SAME BASIS AS PERQUISITES
ARE GENERALLY PROVIDED TO EXECUTIVES OF THE COMPANY AND (II) FIRST CLASS AIR
TRAVEL. IN ADDITION, THE COMPANY SHALL PROMPTLY PAY OR, IF SUCH EXPENSES ARE
PAID DIRECTLY BY EMPLOYEE, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT
REIMBURSEMENT, FOR ALL REASONABLE EXPENSES THAT EXECUTIVE INCURS DURING HIS
EMPLOYMENT WITH THE COMPANY IN CARRYING OUT EXECUTIVE’S DUTIES UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE INCURRED IN CONNECTION WITH
BUSINESS RELATED TRAVEL OR ENTERTAINMENT, UPON PRESENTATION OF EXPENSE
STATEMENTS AND CUSTOMARY SUPPORTING DOCUMENTATION.

 

2

--------------------------------------------------------------------------------


 


4.             TERMINATION OF EMPLOYMENT.


 


(A)           DEATH; DISABILITY; TERMINATION FOR CAUSE. EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON HIS DEATH OR DISABILITY (AS DEFINED BELOW).
THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE (AS DEFINED BELOW)
WITHOUT PRIOR NOTICE. UPON A TERMINATION OF EXECUTIVE’S EMPLOYMENT (I) DUE TO
EXECUTIVE’S DEATH OR DISABILITY, OR (II) BY THE COMPANY FOR CAUSE, EXECUTIVE
(OR, IN THE CASE OF EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE AND/OR BENEFICIARIES)
SHALL BE ENTITLED TO: (A) UNPAID BASE SALARY THROUGH THE DATE OF THE
TERMINATION; (B) ANY EARNED BUT UNPAID BONUS FOR THE PRIOR FISCAL YEAR OF THE
COMPANY; AND (C) ANY BENEFITS DUE TO EXECUTIVE UNDER ANY EMPLOYEE BENEFIT PLAN
OF THE COMPANY AND ANY PAYMENTS DUE TO EXECUTIVE UNDER THE TERMS OF ANY COMPANY
PROGRAM, ARRANGEMENT OR AGREEMENT, EXCLUDING ANY SEVERANCE PROGRAM OR POLICY
(COLLECTIVELY, THE “ACCRUED AMOUNTS”). EXECUTIVE SHALL HAVE NO FURTHER RIGHT OR
ENTITLEMENT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO EXECUTIVE’S DEATH OR DISABILITY,
ALL OPTIONS PREVIOUSLY GRANTED TO EXECUTIVE SHALL FULLY VEST.


 


(B)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. (I)  THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE AND EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT FOR GOOD REASON, IN EACH CASE UPON THIRTY DAYS PRIOR WRITTEN NOTICE.
IN THE EVENT THAT, DURING THE TERM, THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON,
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING IN LIEU OF ANY PAYMENTS OR BENEFITS
UNDER ANY SEVERANCE PROGRAM OR POLICY OF THE COMPANY, AND SUBJECT TO EXECUTION
BY EXECUTIVE OF A WAIVER AND RELEASE OF CLAIMS IN A FORM REASONABLY DETERMINED
BY THE COMPANY:


 


(I) THE ACCRUED AMOUNTS;


 


(II) A LUMP SUM CASH SEVERANCE PAYMENT EQUAL TO THE UNPAID BALANCE OF THE BASE
SALARY AND ANNUAL BONUSES EXECUTIVE WOULD HAVE BEEN PAID FOR THE BALANCE OF THE
TERM HEREOF MEASURED FROM THE DATE OF TERMINATION OF EMPLOYMENT PURSUANT TO THIS
PARAGRAPH 4(B) TO THE EXPIRATION DATE OF THE TERM; THE SEVERANCE PAYABLE SHALL
BE COMPUTED BASED UPON (A) EXECUTIVE’S HIGHEST BASE SALARY IN EFFECT AT ANY TIME
DURING HIS EMPLOYMENT WITH THE COMPANY AND (B)  EXECUTIVE’S ANNUAL BONUS
RECEIVED FOR THE MOST RECENT COMPLETED FISCAL YEAR OF THE COMPANY PRIOR TO THE
DATE OF TERMINATION;


 


(III) CONTINUED COVERAGE FOR A PERIOD OF TWELVE MONTHS COMMENCING ON THE DATE OF
TERMINATION (A) FOR EXECUTIVE (AND HIS ELIGIBLE DEPENDENTS, IF ANY) UNDER THE
COMPANY’S HEALTH PLANS ON THE SAME BASIS AS SUCH COVERAGE IS MADE AVAILABLE TO
EXECUTIVES EMPLOYED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, CO-PAYS,
DEDUCTIBLES AND OTHER REQUIRED PAYMENTS AND LIMITATIONS) AND (B) UNDER ANY
COMPANY LIFE INSURANCE PLAN IN WHICH EXECUTIVE WAS PARTICIPATING IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION; AND


 


(IV) OTHER THAN IN THE EVENT OF A TERMINATION FOR GOOD REASON PURSUANT TO
SECTION 4(C)(III)(D), FULL VESTING OF ALL OPTIONS PREVIOUSLY GRANTED TO
EXECUTIVE.


 


(C)           DEFINITIONS.           FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING DEFINITIONS SHALL APPLY:

 

3

--------------------------------------------------------------------------------


 


(I)            “CAUSE” SHALL MEAN: (A) EXECUTIVE’S WILLFUL AND CONTINUING
FAILURE (EXCEPT WHERE DUE TO PHYSICAL OR MENTAL INCAPACITY) TO PERFORM HIS
DUTIES HEREUNDER; (B) EXECUTIVE’S WILLFUL MALFEASANCE OR GROSS NEGLECT IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER; (C) EXECUTIVE’S CONVICTION OF, OR PLEA OF
GUILTY OR NOLO CONTENDERE TO, THE COMMISSION OF A FELONY OR A MISDEMEANOR
INVOLVING MORAL TURPITUDE; (D) THE COMMISSION BY EXECUTIVE OF AN ACT OF FRAUD OR
EMBEZZLEMENT AGAINST THE COMPANY OR ANY AFFILIATE; OR (E) EXECUTIVE’S WILLFUL
BREACH OF ANY MATERIAL PROVISION OF THIS AGREEMENT. FOR PURPOSES OF THE
PRECEDING SENTENCE, NO ACT OR FAILURE TO ACT BY EXECUTIVE SHALL BE CONSIDERED
“WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY EXECUTIVE IN BAD FAITH AND
WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST
INTERESTS OF THE COMPANY.


 


(II)           “DISABILITY” SHALL HAVE THE SAME MEANING AS IN, AND SHALL BE
DETERMINED IN A MANNER CONSISTENT WITH ANY DETERMINATION UNDER, THE LONG-TERM
DISABILITY PLAN OF THE COMPANY IN WHICH EXECUTIVE PARTICIPATES FROM TIME TO
TIME, OR IF EXECUTIVE IS NOT COVERED BY SUCH A PLAN, “DISABILITY” SHALL MEAN
EXECUTIVE’S PERMANENT PHYSICAL OR MENTAL INJURY, ILLNESS OR OTHER CONDITION THAT
PREVENTS EXECUTIVE FROM PERFORMING HIS DUTIES TO THE COMPANY, AS REASONABLY
DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY.


 


(III)          “GOOD REASON” SHALL MEAN THE OCCURRENCE, WITHOUT EXECUTIVE’S
EXPRESS WRITTEN CONSENT, OF: (A) AN ADVERSE CHANGE IN EXECUTIVE’S EMPLOYMENT’S
TITLE; (B) A SIGNIFICANT DIMINUTION IN EXECUTIVE’S EMPLOYMENT DUTIES,
RESPONSIBILITIES OR AUTHORITY, OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES THAT ARE
MATERIALLY INCONSISTENT WITH HIS POSITION; (C) ANY REDUCTION IN BASE SALARY; (D)
A RELOCATION OF EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO A LOCATION OUTSIDE
OF THE NEW YORK METROPOLITAN AREA; OR (E) ANY WILLFUL BREACH BY THE COMPANY OF
ANY MATERIAL PROVISION OF THIS AGREEMENT WHICH IS NOT CURED WITHIN 15 DAYS AFTER
WRITTEN NOTICE IS RECEIVED FROM THE EXECUTIVE.


 


5.             CONFIDENTIALITY OF TRADE SECRETS AND BUSINESS INFORMATION.
EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, AT ANY TIME DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THEREAFTER, DISCLOSE OR USE ANY TRADE SECRET,
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY (COLLECTIVELY, “CONFIDENTIAL INFORMATION”), OBTAINED
DURING THE COURSE OF SUCH EMPLOYMENT, EXCEPT FOR DISCLOSURES AND USES REQUIRED
IN THE COURSE OF SUCH EMPLOYMENT OR WITH THE WRITTEN PERMISSION OF THE COMPANY
OR, AS APPLICABLE, ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR AS MAY BE
REQUIRED BY LAW; PROVIDED THAT, IF EXECUTIVE RECEIVES NOTICE THAT ANY PARTY WILL
SEEK TO COMPEL HIM BY PROCESS OF LAW TO DISCLOSE ANY CONFIDENTIAL INFORMATION,
EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY AND COOPERATE WITH THE COMPANY IN
SEEKING A PROTECTIVE ORDER AGAINST SUCH DISCLOSURE.


 


6.             RETURN OF INFORMATION. EXECUTIVE AGREES THAT AT THE TIME OF ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, WHETHER AT THE INSTANCE
OF EXECUTIVE OR THE COMPANY, AND REGARDLESS OF THE REASONS THEREFORE, EXECUTIVE
WILL DELIVER TO THE COMPANY, AND NOT KEEP OR DELIVER TO ANYONE ELSE, ANY AND ALL
NOTES, FILES, MEMORANDA, PAPERS AND, IN GENERAL, ANY AND ALL PHYSICAL (INCLUDING
ELECTRONIC) MATTER CONTAINING CONFIDENTIAL INFORMATION AND OTHER INFORMATION
RELATING TO THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE
COMPANY WHICH ARE IN EXECUTIVE’S POSSESSION, EXCEPT AS OTHERWISE CONSENTED IN
WRITING BY THE COMPANY AT THE TIME OF SUCH TERMINATION. THE FOREGOING SHALL NOT
PREVENT EXECUTIVE FROM RETAINING COPIES OF PERSONAL DIARIES, PERSONAL NOTES,
PERSONAL ADDRESS BOOKS, PERSONAL CALENDARS,


 

4

--------------------------------------------------------------------------------


 


AND ANY OTHER PERSONAL INFORMATION (INCLUDING, WITHOUT LIMITATION, INFORMATION
RELATING TO EXECUTIVE’S COMPENSATION), BUT ONLY TO THE EXTENT SUCH COPIES DO NOT
CONTAIN ANY CONFIDENTIAL INFORMATION.


 


7.             NONCOMPETITION. IN CONSIDERATION FOR THE COMPENSATION PAYABLE TO
EXECUTIVE UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1) YEAR AFTER
ANY TERMINATION OF EMPLOYMENT, RENDER SERVICES TO A COMPETITOR OF THE COMPANY OR
ANY AFFILIATE, REGARDLESS OF THE NATURE THEREOF, OR ENGAGE IN ANY ACTIVITY WHICH
IS IN DIRECT CONFLICT WITH OR ADVERSE TO THE INTERESTS OF THE COMPANY OR ANY
AFFILIATE. FOR PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL MEAN ANY BUSINESS
OR ENTERPRISE WHICH OPERATES THEME PARKS OR ENGAGES IN THE MEDIA OR
ENTERTAINMENT BUSINESS OR IN ANY OTHER BUSINESS THAT IS COMPETITIVE WITH THE
BUSINESS OF THE COMPANY. NOTWITHSTANDING THE FOREGOING, EXECUTIVE’S PROVIDING
SERVICES TO AN AFFILIATE OF A COMPETITOR THAT ARE NOT COMPETITIVE WITH THE
BUSINESS ACTIVITIES OF THE COMPANY SHALL NOT BE A VIOLATION OF THE RESTRICTIONS
OF THIS SECTION 7.


 


8.             NONINTERFERENCE. DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY TERMINATION, EXECUTIVE AGREES NOT
TO DIRECTLY OR INDIRECTLY RECRUIT, SOLICIT OR INDUCE, ANY EMPLOYEES, CONSULTANTS
OR INDEPENDENT CONTRACTORS OF THE COMPANY, ANY ENTITY IN WHICH THE COMPANY HAS
MADE A SIGNIFICANT INVESTMENT, OR ANY ENTITY TO WHICH EXECUTIVE RENDERS SERVICES
PURSUANT TO THE TERMS OF THIS AGREEMENT (EACH, A “RESTRICTED ENTITY”) TO
TERMINATE, ALTER OR MODIFY THEIR EMPLOYMENT OR OTHER RELATIONSHIP WITH THE
COMPANY OR ANY RESTRICTED ENTITY. DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY TERMINATION THEREOF, EXECUTIVE
AGREES NOT TO DIRECTLY OR INDIRECTLY SOLICIT ANY CUSTOMER OR BUSINESS PARTNER OF
THE COMPANY OR ANY RESTRICTED ENTITY TO TERMINATE, ALTER OR MODIFY ITS
RELATIONSHIP WITH THE COMPANY OR THE RESTRICTED ENTITY OR TO INTERFERE WITH THE
COMPANY’S OR ANY RESTRICTED ENTITY’S RELATIONSHIPS WITH ANY OF ITS CUSTOMERS OR
BUSINESS PARTNERS ON BEHALF OF ANY ENTERPRISE THAT DIRECTLY OR INDIRECTLY
COMPETES WITH THE COMPANY OR THE RESTRICTED ENTITY.


 


9.             ENFORCEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT:  (I) THE
PURPOSE OF THE COVENANTS SET FORTH IN SECTIONS 5 THROUGH 8 ABOVE IS TO PROTECT
THE GOODWILL, TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION OF THE COMPANY;
(II) BECAUSE OF THE NATURE OF THE BUSINESS IN WHICH THE COMPANY IS ENGAGED AND
BECAUSE OF THE NATURE OF THE CONFIDENTIAL INFORMATION TO WHICH EXECUTIVE HAS
ACCESS, IT WOULD BE IMPRACTICAL AND EXCESSIVELY DIFFICULT TO DETERMINE THE
ACTUAL DAMAGES OF THE COMPANY IN THE EVENT EXECUTIVE BREACHED ANY SUCH
COVENANTS; AND (III) REMEDIES AT LAW (SUCH AS MONETARY DAMAGES) FOR ANY BREACH
OF EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 5 THROUGH 8 WOULD BE INADEQUATE.
EXECUTIVE THEREFORE AGREES AND CONSENTS THAT IF EXECUTIVE COMMITS ANY BREACH OF
A COVENANT UNDER SECTIONS 5 THROUGH 8, THE COMPANY SHALL HAVE THE RIGHT (IN
ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT OR REMEDY THAT MAY BE AVAILABLE
TO IT) TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF FROM A COURT OF COMPETENT
JURISDICTION, WITHOUT POSTING ANY BOND OR OTHER SECURITY AND WITHOUT THE
NECESSITY OF PROOF OF ACTUAL DAMAGE. IF ANY PORTION OF SECTIONS 5 THROUGH 8 IS
HEREAFTER DETERMINED TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH
DETERMINATION SHALL NOT AFFECT THE REMAINDER THEREOF, WHICH SHALL BE GIVEN THE
MAXIMUM EFFECT POSSIBLE AND SHALL BE FULLY ENFORCED, WITHOUT REGARD TO THE
INVALID PORTIONS. IN PARTICULAR, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE COVENANTS SET FORTH IN SECTION 7 ARE FOUND BY A COURT OR AN
ARBITRATOR TO BE UNREASONABLE, EXECUTIVE AND THE COMPANY AGREE THAT


 

5

--------------------------------------------------------------------------------


 


THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHICAL AREA THAT IS FOUND TO BE REASONABLE
SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA, AND THAT THE COURT OR
ARBITRATOR SHALL REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM
PERIOD, SCOPE AND AREA PERMITTED BY LAW. IF ANY OF THE COVENANTS OF SECTIONS 5
THROUGH 8 ARE DETERMINED TO BE WHOLLY OR PARTIALLY UNENFORCEABLE IN ANY
JURISDICTION, SUCH DETERMINATION SHALL NOT BE A BAR TO OR IN ANY WAY DIMINISH
THE COMPANY’S RIGHT TO ENFORCE ANY SUCH COVENANT IN ANY OTHER JURISDICTION.


 


10.           INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY EXECUTIVE AGAINST ANY
AND ALL LOSSES, LIABILITIES, DAMAGES, EXPENSES (INCLUDING ATTORNEYS’ FEES)
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT INCURRED BY EXECUTIVE IN
CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING (WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE), INCLUDING ANY ACTION BY OR IN THE RIGHT OF THE
COMPANY, BY REASON OF ANY ACT OR OMISSION TO ACT IN CONNECTION WITH THE
PERFORMANCE OF HIS DUTIES HEREUNDER TO THE FULL EXTENT THAT THE COMPANY IS
PERMITTED TO INDEMNIFY A DIRECTOR, OFFICER, EMPLOYEE OR AGENT AGAINST THE
FOREGOING UNDER APPLICABLE LAW. THE COMPANY SHALL AT ALL TIMES CAUSE EXECUTIVE
TO BE INCLUDED, IN HIS CAPACITY HEREUNDER, UNDER ALL LIABILITY INSURANCE
COVERAGE (OR SIMILAR INSURANCE COVERAGE) MAINTAINED BY THE COMPANY FROM TIME TO
TIME.


 


11.           EXECUTIVE’S REPRESENTATIONS. EXECUTIVE ACKNOWLEDGES THAT BEFORE
SIGNING THIS AGREEMENT, EXECUTIVE WAS GIVEN THE OPPORTUNITY TO READ IT, EVALUATE
IT AND DISCUSS IT WITH EXECUTIVE’S PERSONAL ADVISORS. EXECUTIVE FURTHER
ACKNOWLEDGES THAT THE COMPANY HAS NOT PROVIDED EXECUTIVE WITH ANY LEGAL ADVICE
REGARDING THIS AGREEMENT.


 


12.           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED
(A) PERSONALLY, (B) BY FACSIMILE WITH EVIDENCE OF COMPLETED TRANSMISSION, OR (C)
DELIVERED BY OVERNIGHT COURIER TO THE PARTY CONCERNED AT THE ADDRESS INDICATED
BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY GIVE SUCH NOTICE
OF:


 

If to the Company:

 

If to the Executive:

 

Louis Koskovolis

105 North Woods Road

Manhasset, New York  11030

 


13.           ASSIGNMENT AND SUCCESSORS. THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS. THE
COMPANY MAY ASSIGN THIS AGREEMENT TO ANOTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS IN WHICH THE COMPANY HAS
MADE AN INVESTMENT.


 


14.           GOVERNING LAW; AMENDMENT. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF


 

6

--------------------------------------------------------------------------------


 


LAWS. THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A WRITTEN
AGREEMENT EXECUTED BY EXECUTIVE AND THE COMPANY OR THEIR RESPECTIVE SUCCESSORS
AND LEGAL REPRESENTATIVES.


 


15.           SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT. IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH PROVISION,
TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN VALID AND
ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
CONSISTENT WITH LAW.


 


16.           TAX WITHHOLDING. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER THIS AGREEMENT
ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES THAT ARE REQUIRED TO BE WITHHELD BY
APPLICABLE LAWS OR REGULATIONS.


 


17.           NO WAIVER. EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR OF
ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT. ANY PROVISION OF THIS
AGREEMENT MAY BE WAIVED BY EITHER PARTY; PROVIDED THAT BOTH PARTIES AGREE TO
SUCH WAIVER IN WRITING.


 


18.           NO MITIGATION. IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH
AMOUNTS SHALL NOT BE SUBJECT TO OFFSET OR OTHERWISE REDUCED WHETHER OR NOT
EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


19.           HEADINGS. THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND IN NO MANNER SHALL BE CONSTRUED AS PART OF THIS AGREEMENT.


 


20.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL
PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO.


 


21.           DURATION OF TERMS. THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT TO THE
EXTENT NECESSARY TO GIVE EFFECT TO SUCH RIGHTS AND OBLIGATIONS.


 


22.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Lou Koskovolis

 

 

 

Lou Koskovolis

 

--------------------------------------------------------------------------------